Citation Nr: 0313406	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  02-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of a noncompensable initial rating for fracture 
of the left (major) index finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from June 1974 to August 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2002, the veteran testified before 
the undersigned at a hearing at the RO.  

It appears that the veteran is raising the claims of service 
connection for depression, diabetes mellitus, and a back 
disorder, to include herniated discs, though this is not 
clear.  The Board refers these matters to the RO for 
appropriate action.  The veteran is asked to clearly indicate 
what claims he wishes to file with the RO.       

The veteran's left index finger disorder was evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5225.  
Effective July 26, 2002, 38 C.F.R. § 4.71a, containing the 
pertinent rating criteria for evaluating ankylosis and 
limitation of motion of the index finger (found at Diagnostic 
Code 5225), was amended and an additional Diagnostic Code, 
Diagnostic Code 5229, was added.

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
(Secretary) to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The veteran in 
March 2002 was provided with a copy of the new rating 
criteria.  


REMAND

In December 2002, a private medical report, dated in November 
2002, was received.  The RO has not had an opportunity to 
review this evidence.  Under Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), it appears that the Board must remand this case back 
to the RO in order to review this evidence.  One reason for 
the Federal Circuit's ruling in Disabled American Veterans 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and that 
this is contrary to the appellate scheme set forth in 
38 U.S.C.A. § 7104(a) (West 2002).  In view of the Federal 
Circuit's holding, the Board must now return the case to the 
RO so that it may review the additional evidence as a 
preliminary matter.

In addition, the Board notes that there is a conflict 
regarding whether or not the veteran has arthritis of the 
left index finger.  January 2001 x-rays revealed minimal 
degenerative arthritic changes of the distal interphalangeal 
joint while June 2002 x-rays revealed no joint arthritis.  
Accordingly, the Board finds that the veteran should be 
afforded another VA examination in order to resolve this 
inconsistency.  

In its review of the case, the RO should review the case 
under the old and new rating criteria, as appropriate.  Also, 
the RO should undertake the appropriate actions to ensure 
that the directives of VCAA have been followed.  The veteran 
is hereby informed that if there is evidence supporting the 
issue on appeal, he must submit that evidence to the RO.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's left index finger disability.  
All indicated x-rays should be completed.  
The examiner should specifically state 
whether or not the veteran has arthritis 
of that finger.  The examiner should also 
report all current finding consistent 
with the appropriate rating criteria.  
Specifically, the examiner should 
determine whether there is limitation of 
motion of the index or long finger with a 
gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse 
crease of the palm, with the finger 
flexed to the extent possible, or; with 
extension limited by more than 30 
degrees.  The examiner should also state 
if there is ankylosis in the left index 
finger.  The claims file should be made 
available to the examiner prior to the 
examination.  

3.  The RO should review the veteran's 
case per all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

4.  Upon completion of the requested 
actions, the RO should readjudicate the 
issue on appeal under the old and new 
rating criteria, as appropriate.  
Thereafter, if the claim remains denied, 
the case should be returned after 
compliance with requisite appellate 
procedures to include an issuance of a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


